254 S.W.3d 919 (2008)
H.P., Respondent,
v.
John SMITH, Appellant.
No. WD 68675.
Missouri Court of Appeals, Western District.
June 10, 2008.
H.P., Gladstone, MO, pro se.
Lyle L. Odo, Esq., Platte City, MO, for appellant.
Before JOSEPH M. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM.
John Smith appeals the judgment of the trial court granting a full order of protection to H.P. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).